By the Court.

Lumpkin, J.
delivering the opinion.
[1.] There are but two questions in this case: 1st. Was-the testimony on the part of the defendant relevent to the issue ? And secondly. With that testimony, was not the verdict strongly and decidedly against the evidence; and excluding that testimony, wholly without proof?
1. The issue to be tried was, whether the grants from the State of Georgia to Elijah Mattox, the plaintiff, to lots Nos. 574 and 575, in the 13th district of originally Appling, now Clinch County, covered the premises in dispute, to-wit: The-possession of M. J. Rryan, the defendant? The proof in behalf of the plaintiff -showed conclusively that they did. And what was the rebutting testimony offered by the defendant? He introduced sundry witnesses, who swore, and no-doubt truly, that the possession of Mr. Rryan was about three hundred yards south of the northern line of Florida, as run by the United States’ surveyor. But whether the-lines of the Georgia grants extended beyond this boundary, and embraced the possession of the defendant, neither Mr. Brown, Mr. Fletcher, Mr. Clinton or Mr. Daggett could state. In other words, and this seems to have been the whole-drift of the proof, these witnesses made it manifest that the locus in quo was in Columbia County, Florida, provided Hodson’s be the true boundary line between the two States. And this is all that the evidence of the defendant did establish. '
It is apparent, therefore, that it was wholly immaterial and inapplicable to the case made by the pleadings, and should have been rejected. The only question submitted to the Jury was, not which was the true boundary line which separates this State from her southern sister, (a point to be settled. *161only by tbe Supreme Court of tbe United States, and now pending before that tribunal,) but the only fact to be found was, had Mr. Bryan trespassed upon the land covered by the Georgia grants? We repeat, that every witness- examin'ed. on the part of the defendant, expressly disclaimed having; any knowledge upon this subject.
2. On the other side, the proof is positive, accumulative, unimpeached, and, as we have seen, uncontradicted. Lucius-C. and John J. Mattox, sons of the plaintiff, and Isham E.. Johnsoti, his brother-in-law, traced the lines of the grants and found them distinctly marked and corresponding with the lines as marked in the plots. They found the defendant to be in possession of about one hundred acres of the southern portion of the two lots.
Upon the proof, thei;e could be but one legal-finding. And. the verdict being entirely without evidence to support it, a. new trial should have been granted.